Citation Nr: 1028278	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-29 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran had certified active service from January 1979 to 
February 1992.  He had additional duty with the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Montgomery, 
Alabama, Regional Office (RO) which determined that new and 
material evidence had not been received to reopen the Veteran's 
claim of entitlement to service connection for diabetes mellitus.  
In August 2007, the RO determined that new and material evidence 
had been received to reopen the Veteran's claim of entitlement to 
service connection for diabetes mellitus and denied the claim on 
the merits.  In June 2010, the Veteran submitted a Motion to 
Advance on the Docket.  In July 2010, the Board granted the 
Veteran's motion.  

As to the issue of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to service 
connection for diabetes mellitus, the Board is required to 
consider the question of whether new and material evidence has 
been received to reopen the Veteran's claim without regard to the 
RO's determination in order to establish the Board's jurisdiction 
to address the underlying claim and to adjudicate the claim on a 
de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  In April 1999, the RO denied service connection for diabetes 
mellitus.  The Veteran was notified of the adverse decision and 
his appellate rights in April 1999.  In May 1999, the Veteran 
submitted a notice of disagreement.  

2.  In June 1999, the RO issued a statement of the case to the 
Veteran and his accredited representative.  The Veteran did not 
subsequently perfect a timely substantive appeal from the April 
1999 rating decision.  

3.  The documentation submitted since the April 1999 rating 
decision is new and material and raises a reasonable possibility 
of substantiating the Veteran's claim.  


CONCLUSION OF LAW

The April 1999 RO decision denying service connection for 
diabetes mellitus is final.  New and material evidence sufficient 
to reopen the Veteran's service connection for diabetes mellitus 
has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326(a), 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim of 
entitlement to service connection for diabetes mellitus and 
remands the issue to the RO for additional action.  Therefore, no 
discussion of VA's duty to notify and assist is necessary.  

Generally, absent the filing of a notice of disagreement (NOD) 
within one year of the date of mailing of the notification of the 
initial review and determination of a Veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon the 
same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2009).  


I.  Prior RO Decision

In April 1999, the RO denied service connection for diabetes 
mellitus as the 


claimed disorder was not incurred in or caused by active service.  
The Veteran was informed in writing of the adverse decision and 
his appellate rights in April 1999.  In May 1999, the Veteran 
submitted a NOD.  In June 1999, the RO issued a statement of the 
case to the Veteran and his accredited representative.  The 
Veteran did not perfect a timely substantive appeal from the 
April 1999 rating decision.  

The evidence upon which the RO formulated its April 1999 rating 
decision may be briefly summarized.  The Veteran's service 
treatment records make no reference to diabetes mellitus.  A 
November 1997 VA treatment record states that the Veteran was 
diagnosed with a [history of] new onset [noninsulin dependent 
diabetes mellitus]."  A December 1997 written statement from Y. 
S., M.D., conveys that the Veteran had diabetes mellitus "for a 
long duration, possibly even before his discharge from the 
service" and "probably had this condition while he was still in 
active service."  


II.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2009) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).  

The Court has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of other 
evidence already present in the record. In determining whether 
new and material evidence has been submitted, the Board must 
consider the specific reasons for the prior denial.  Evans v. 
Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence submitted since the April 1999 RO decision denying 
service connection for diabetes mellitus consists of VA clinical 
documentation, private clinical documentation, Social Security 
Administration (SSA) documentation, and written statements from 
the Veteran.  A September 2008 written statement from V. S. J. 
T., M.D., conveys that:

The documentation was concerning [the 
Veteran's] lab values for his fasting 
glucose on February 22, 1985, which was 
133; and, February 26, 1985, which was 112.  
These lab values were from the Lyster Army 
Community Hospital at Fort Rucker, Alabama.  
In 1985, those lab values would have been 
considered to be predisposed to diabetes.  
The standards of lab values did not change 
until 2001.  

The Board finds that Dr. T.'s September 2008 written statement 
constitutes new and material evidence in that it is of such 
significance that it raises a reasonable possibility of 
substantiating the Veteran's claim.  As new and material evidence 
has been received, the Veteran's claim of entitlement to service 
connection for diabetes mellitus is reopened.


ORDER

The Veteran's application to reopen his claim of entitlement to 
service connection for diabetes mellitus is granted.  




REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service connection for diabetes mellitus is to be 
determined following a de novo review of the entire record.  

The Veteran has not been afforded a VA examination for 
compensation purposes which addresses his diabetes mellitus.  The 
VA's duty to assist includes, in appropriate cases, the duty to 
conduct a thorough and contemporaneous medical examination which 
is accurate and fully descriptive.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that a 
VA evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to accurately determine both 
the nature and etiology of the Veteran's 
chronic diabetes mellitus.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail. 

The examiner should advance an opinion as 
to whether it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's chronic diabetes 
mellitus had its onset during active 
service; or otherwise originated during 
active service.  The examiner should 
specifically address whether the 
Veteran's inservice fasting glucose 
levels represented the onset of his 
chronic diabetes mellitus.  

Send the claims folders to the examiner or 
examiners for review of pertinent documents 
therein. The examination report should 
specifically state that such a review was 
conducted. 

2.  Then adjudicate the Veteran's 
entitlement to service connection for 
chronic diabetes mellitus on a de novo 
basis.  If the benefit sought on appeal 
remains denied, the Veteran should be 
issued a supplemental statement of the case 
(SSOC) which addresses all relevant actions 
taken on the Veteran's claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the statement of the 
case.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


